PER CURIAM.
Appellant has untimely sought review of two post-conviction motions; however, because the lower court’s orders denying relief failed, as required, to advise appellant of his right to appeal and of the deadline for doing so, we treat the appeals as timely. There is no merit to the appeal of either order, save in the contention that condition 20 of the probation order may be invalid. The orders appealed do not have attachments showing that appellant is not entitled to relief on this issue. Accordingly, we vacate the order and remand to the lower court with instructions to delete the condition or attach portions of the record showing that the condition is proper.
*973VACATED AND REMANDED with instructions.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.